DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1, 6, 10 and 12 (Currently Amended)
Claims 2-5, 7-9 and 13-20 (Original)
Claim 11 (Canceled)

Allowable Subject Matter
Claims 1-10 and 12-20 are allowed.
Regarding claim 1, prior arts do not suggest or teach, among other claimed allowable features, “a plurality of platforms configured to move among the plurality of workstations, each platform having a respective charging cable with a first end and a second end, each platform coupled to the charging rail, and each platform configured to receive a respective aerial vehicle and configured to couple the respective aerial vehicle to the charging rail via the second end of the respective charging cable; and a control system configured to at least: instruct coupling of respective aerial vehicles received by the plurality of platforms to the charging rail via respective first ends of respective charging cables coupled to respective platform electrical contacts that are in sliding contact with the charging rail; instruct movement of the plurality of platforms among the plurality of workstations; and instruct charging, via the charging rail, of respective ”, in combination with all other elements recited in claim 1.
Claims 2-5 are also allowed as they further limit allowed claim 1.
Regarding claim 6, prior arts do not suggest or teach, among other claimed allowable features, “a charging cable having a first end that is in sliding contact with the charging rail; an aerial vehicle configured to move among the plurality of workstations, the aerial vehicle coupled to the charging rail via a second end of the charging cable; and a control system configured to at least: instruct charging, via the charging rail, of a battery associated with the aerial vehicle during movement of the aerial vehicle among the plurality of workstations.”, in combination with all other elements recited in claim 6.
Claims 7-10 and 14-15 are also allowed as they further limit allowed claim 6.
Regarding claim 12, prior arts do not suggest or teach, among other claimed allowable features, “a platform having an associated charging cable with a first end and a second end, wherein the platform is configured to move among the plurality of workstations, wherein the platform is coupled to the charging rail, and wherein the platform is configured to receive an aerial vehicle and configured to couple the aerial vehicle to the charging rail via the second end of the associated charging cable; and a control system configured to at least: instruct charging, via the charging rail, of a battery associated with the aerial vehicle during movement of the platform among the plurality of workstations.”, in combination with all other elements recited in claim 12.
Claim 13 is also allowed as it further limits allowed claim 12.
Regarding claim 16, prior arts do not suggest or teach, among other claimed allowable features, “coupling a battery of the aerial vehicle to the charging rail via a charging cable; moving the aerial vehicle among the plurality of workstations; and charging, via the charging rail, the battery of the aerial vehicle during movement of the aerial vehicle among the plurality of workstations.”, in combination with all other elements recited in claim 16.
Claims 17-20 are also allowed as they further limit allowed claim 16.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG V BUI whose telephone number is (571) 270-0265.  The examiner can normally be reached on Monday - Friday 7:30a - 4:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DUNG V BUI/
Examiner, Art Unit 2859

/RICHARD ISLA/Supervisory Patent Examiner, Art Unit 2859                                                                                                                                                                                                        February 22, 2022